Citation Nr: 0503194	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability of the 
hands.

2.  Entitlement to service connection for disability of the 
right arm.

3.  Entitlement to service connection for disability of the 
right shoulder.

4.  Entitlement to service connection for disability of the 
neck.

5.  Entitlement to an increased (compensable) evaluation for 
a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for 
disabilities of the hands, right arm, right shoulder, and 
neck.  Also on appeal is the RO's denial of a compensable 
evaluation for a service-connected left leg disability.

In April 2001, at the request of the veteran, a Travel Board 
hearing was held at the RO, before the undersigned Veterans 
Law Judge.  A transcript is of record.

Subsequently, in an August 2001 decision, the Board reopened 
the claims of entitlement to service connection for 
disabilities of the hands, right arm, right shoulder, and 
neck, and then remanded them for additional evidentiary 
development prior to final consideration of them on the 
merits.  The claim for a compensable evaluation for a 
service-connected left leg disability was also remanded for 
evidentiary development.

The veteran had also filed a claim for increased evaluation 
for a service-connected disability of the lumbar spine as 
well as entitlement to service connection for a right leg 
disability.  These claims were granted in a February 2003 
rating decision, and the veteran has not pursued either claim 
on appeal.  Accordingly, those claims are considered resolved 
for the time being.


FINDINGS OF FACT

1.  The record establishes that the veteran has currently 
diagnosed disorders of the hand and upper extremities/right 
arm and right shoulder (peripheral neuropathy); as well as a 
diagnosis of cervical stenosis with radiculopathy.

2.  Continuity of symptoms affecting the hands, right arm and 
shoulder, and neck are well documented from 1958 and 1960, 
until the present time.

3.  The probative, competent medical evidence is in relative 
equipoise as to whether there is an etiological link between 
the veteran's currently manifested disorders affecting the 
hands, right arm and shoulder, and cervical spine, and 
military service.

4.  The currently manifested residuals of a left leg injury 
include: limitation of flexion, pain, and functional 
impairment, without evidence of malunion or nonunion of the 
tibia or fibula, clinical evidence of instability or laxity, 
or arthritis attributable to the service-connected left leg 
disability. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, a 
disorder of the hands was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Giving the benefit of the doubt to the veteran, a 
disorder of the right arm was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Giving the benefit of the doubt to the veteran, a 
disorder of the right shoulder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

4.  Giving the benefit of the doubt to the veteran, a 
disorder of the cervical spine was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

5.  The criteria for a 10 percent evaluation for residuals of 
a left leg injury are met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letters dated in August 2001, and July 2003, the RO 
informed the appellant of the VCAA and its potential effect 
on his claims.  In addition, the appellant was advised, by a 
December 2000 statement of the case (SOC) as well as several 
subsequently issued supplemental statements of the case 
(SSOC) of the pertinent law and what the evidence must show 
in order to substantiate the claims.  The SOC and SSOCs also 
advised him of the evidence that was of record.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The record contains copious medical records, and 
neither the veteran nor his representative has provided or 
identified any additional evidence which must be obtained for 
a complete record, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to 
submit and identify relevant evidence.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, VA examinations were 
conducted in 2002 and 2003, and subsequent VA medical records 
were presented for the record.   

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claims.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how the claims were still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding the matter being decided today (as to the 
left knee only) for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

A.  Service Connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disabilities were incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Notwithstanding the lack of a diagnosis of a claimed 
disability or disorder during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

B.  Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002). Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the entire recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

III.  Factual Background

The service medical records indicate that, in October 1956, 
the veteran was treated with sutures for a laceration of the 
right 4th and 5th fingers, sustained opening a tin can.  In 
June 1957, the veteran fell, injuring his right hand.  X-ray 
films revealed no evidence of fracture, dislocation or other 
pathology.  In June 1958, records show that the veteran was 
involved in a jeep accident resulting in a left ankle injury 
and a fracture of the right fibula, without artery or nerve 
involvement.  X-ray films were negative for a left ankle 
fracture and left ankle sprain was diagnosed.  A July 1958 
record indicates that the veteran's left knee was fractured 
and healing and that he had an ankle sprain.  X-ray films 
taken in July 1958 reveal both a fracture of the left fibula 
and an incomplete fracture of the right fibula.  The 
separation examination, conducted in July 1958, revealed no 
abnormalities of the neck or upper or lower extremities.  The 
veteran was seen for complaints of low back soreness in 
August 1958.

A doctor's affidavit dated in December 1958 from Dr. B. 
documented the veteran's complaints of soreness in the 
joints, particularly of the elbows, back, knees, and ankles, 
and numbness in the legs.  The doctor commented that the 
physical findings were not too remarkable.  Diagnoses of 
possible rheumatoid arthritis and possible traumatic 
arthritis, secondary to an injury in service, were made.

VA examinations were conducted in December 1958.  The veteran 
did not complain of any neck, hand, shoulder, or arm 
problems, but complained of backache and left ankle swelling 
as residuals of a jeep injury in 1958.  Physical examination 
revealed no left ankle swelling and a normal neurological 
examination.  An examination of the neck was normal.  No 
abnormalities of the neck, right hand, shoulder, or arm were 
described upon examination and no disabilities in those areas 
were diagnosed.  Diagnoses of no residuals of a back injury 
and healed fracture of the left ankle with good results were 
made.  

In a March 1959 rating decision, service connection was 
granted for residuals of a fracture of the left tibia and 
fibula, assigned a noncompensable evaluation.

Dr. B. submitted another medical statement dated in January 
1960 explaining that he had treated the veteran from October 
to December 1959 for back and leg trouble.  A February 1960 
medical statement from Dr. L. reflects that the veteran was 
treated in 1959 for low back pain and left knee pain.  Dr. G. 
also provided a statement in February 1960 indicating that 
the veteran had been involved in a jeep accident resulting in 
a fracture of the left leg and knees.  He stated that he had 
treated the veteran for low back pain following his jeep 
accident in service.

A May 1960 VA examination report reflects that the veteran 
complained of pain in both elbows and in the fingers of both 
hands, as well as low back pain and left leg, knee and ankle 
problems.  The veteran gave a history of a left leg fracture 
in 1958.  No abnormalities of the neck, right hand, shoulder, 
or arm were described upon examination and no disabilities in 
those areas were diagnosed.  A diagnosis of residuals of a 
fractured left tibia and fibula was made.  

A VA examination was conducted in June 1961.  The veteran 
complained of back stiffness, and left knee and ankle 
problems, but did not complain of any neck, right hand, 
shoulder, or arm trouble, or of any left hand problems.  An 
examination of the neck was normal.  No abnormalities of the 
neck, right hand, shoulder, or arm were described upon 
examination and no disabilities in those areas were 
diagnosed.  Diagnoses of left varicocele, an old healed 
fracture of the left leg, and strain of the lumbar spine were 
made.

A March 1962 VA examination report reflects that the veteran 
complained of pain in both elbows, in the fingers of both 
hands, and in the upper back.  No abnormalities of the neck, 
right hand, shoulder, or arm were described upon examination 
and no disabilities in those areas were diagnosed.  Diagnoses 
of a history of a fracture of the left fibula and possibly 
the left tibia, without any objective residuals, and a 
history of lumbosacral strain, without any objective 
orthopedic residuals, were made.

During a July 1963 VA examination, the veteran complained of 
pain in his arms and hands.  No abnormalities of the neck, 
right hand, shoulder, or arm were described upon examination 
and no disabilities in those areas were diagnosed. 
X-ray films of the cervical spine taken in May 1963 were 
negative.  

The record contains a private medical statement from Dr. B., 
dated in November 1964.  The statement indicates that, 
several times in September and October 1958, the doctor saw 
the veteran for complaints of soreness and pain in the 
elbows, shoulders, hands, neck, and wrists.  The doctor 
opined that the veteran was suffering from a generalized 
myositis and bursitis and that the pain and stiffness seemed 
to be getting worse with time.

A VA examination was conducted in January 1965, at which time 
the veteran complained of chronic pain and stiffness in both 
hands.  Physical examination revealed full range of motion of 
the shoulders, elbows, and hands; no disabilities in these 
areas or in the neck were diagnosed.  A diagnosis of mild 
lumbosacral strain was made.

By rating action of February 1965, the RO denied entitlement 
to service connection for numbness of the arms and shoulders.

The veteran was hospitalized at a VA facility for several 
months in 1967.  He was admitted for symptoms including 
black-out spells, low back pain, and intermittent episodes of 
pain and numbness in both hands.  The discharge diagnoses 
included intermittent pain and numbness of both hands, cause 
undetermined.

He was again hospitalized at a VA facility from December 1968 
to January 1969 due to complaints of pain and numbness in 
both hands.  Diagnoses which included arthritis of both hands 
and wrists, possibly rheumatoid, were made.  The veteran was 
hospitalized at a VA facility in January 1971, at which time 
he complained of pain in the hands and neck as well as 
weakness in both legs and in the upper arms.  When he was 
hospitalized again from April to June 1971, the diagnoses 
rendered included questionable bilateral upper motor neuron 
impairment, of undetermined etiology.

VA records dated in 1977 show that the veteran was seen for 
complaints of a 20-year history of neck pain with a radicular 
component into both arms.  Decreased grasp and sensory 
perception were noted.  X-ray films of the right shoulder 
were negative and those of the cervical spine showed 
narrowing of the C5-6 disc space.  In February 1978, the 
veteran was seen for complaints of neck and shoulder pain as 
well as numbness in the hands.  

In February 1993, the veteran filed to reopen his service 
connection claims.  By rating action of September 1993, the 
RO determined that new and material evidence had not been 
submitted with which to reopen the claim of entitlement to 
service connection for numbness of the hands.

A VA X-ray report dated in July 1995 revealed degenerative 
changes of the cervical spine.  In August 1995, the veteran 
complained of neck pain and numbness of the hands since the 
1960's.  Electrodiagnostic testing done in August 1995showed 
C7 and C8 radiculopathy and right medial nerve neuropathy.  
An MRI of the cervical spine done in October 1995 showed 
degenerative changes at multiple levels.

By rating action of May 1996, the veteran's claims of 
entitlement to service connection for disabilities of the 
right arm, right shoulder, and neck were denied.  The veteran 
did not appeal that decision.

The veteran filed to reopen claims of entitlement to service 
connection for numbness of the hands, a right arm condition, 
a right shoulder condition, and a neck disorder in February 
2000. 

Private medical records dated in November 1998 indicate that 
the veteran complained of neck pain and stiffness, as well as 
pain in the shoulder and in the arms bilaterally.  An MRI was 
done and an impression of spinal stenosis was made, and it 
was noted that this appeared to be predominantly on a 
congenital basis.  An MRI taken in March 2000 revealed 
similar findings.

A VA examination was conducted in May 2000, at which time the 
veteran complained of numbness of the hands as well as 
disabilities of the right arm, shoulder, elbow, and neck.  
The veteran reported that, in an incident during service, he 
fell 30 or 40 feet from a building, resulting in injuries to 
the right wrist, shoulder, and neck.  He also reported that 
he was involved in a jeep accident during service in which he 
broke his left leg and hurt both knees, his back, and his 
neck.  He reported that, during his first week out of 
service, he was treated for neck pain and hand numbness, and 
for symptoms affecting both elbows and shoulders.  Functional 
loss affecting activities such as driving were identified and 
attributed to leg and back pain.  

Impressions of cervical stenosis with nerve impingement, 
peripheral neuropathy of the upper extremities, and 
degenerative joint disease of the back and knees were made.  
X-ray films revealed osteoarthritis of both hands, 
degenerative joint disease of the right shoulder, arthritis 
of the right elbow, and severe degenerative joint disease of 
the cervical spine with stenosis and nerve impingement.  The 
examiner opined that, due to two motor vehicle accidents that 
occurred during service, the veteran continued to have 
problems related to his hands, right arm, shoulder, elbow, 
neck, lumbar spine, left leg, and left ankle.

The veteran presented testimony at a Board hearing in April 
2001.  He testified that during service he fell out of a 
barracks building in 1957, injuring his right hand, right 
shoulder, and neck, for which he indicated that he went to a 
doctor maybe once.  He stated that, in 1958, he was involved 
in a jeep accident injuring his back, knee, and ankle and 
resulting in a broken leg.  The veteran testified that the 
day following his discharge from service he started going to 
a doctor, Dr. B. The veteran described his current symptoms 
by stating that his hands, right shoulder, arm, and neck were 
weak and that he required the assistance of his wife for 
daily activities.

Private medical records from Dr. A. were received in April 
2002.  Sometime prior to July 1999, the veteran was seen for 
the first time by Dr. A., reporting that he had injured his 
neck when he fell off a bulldozer.  It was noted that he had 
some peripheral neuropathy of the upper extremities.  He was 
seen for a follow-up visit in July 1999, at which time the 
doctor also noted thenar muscle wasting of both hands with 
symptoms of decreased grip and almost no sensation.  It was 
also noted that the neck was arthritic.  The veteran was not 
seen thereafter until January 2002, at which time Dr. A. 
reported that the veteran had numbness and paresthesias in 
the upper extremities from the shoulders to the fingers, as 
well as neck tenderness.  A February 2002 MRI revealed that 
the veteran had degenerative changes from from C3 to C7 and 
at L5-S1.

Private medical records dated from March to October 2000 show 
that the veteran was treated for cervical disk disease with 
radiculopathy and probable severe carpal tunnel syndrome.  

A private medical record dated in May 2002 reflects that the 
veteran was seen by Dr. S. with complaints of back and neck 
pain, stiffness, soreness, and decreased use of the hands and 
fingers.  Dr. S. reported that the veteran brought his 
medical records for review, including a medical statement 
from Dr. B. dated in 1958 (referred to earlier herein) which 
shows that the veteran was seen just a few days following his 
discharge from service with the same types of musculoskeletal 
symptoms which the veteran was currently describing.  Dr. S. 
stated that he had provided a letter for the veteran in 1968 
stating that he had myofascia disease of the neck, back, and 
hips.  Dr. S. concluded that the veteran had obvious 
stiffness and soreness in the hands and fingers as well as 
diminished voluntary use of the arms and hands.  Limited 
motion of the neck, and of the thoracic and lumbar spine, was 
also noted.

Dr. S. also reviewed his December 1968 letter and noted that 
it suggested that a chronic disease may well have been 
present in 1958, but that he had no memory of that condition 
or recollection of treating the veteran at that time.  Dr. S. 
opined that it was his reasonable conclusion that the 
condition he described in the 1968 letter could well have 
been present for the 10-year time span which the veteran was 
trying to reconstruct.   

The record also contains a private medical statement of Dr. 
A. dated in May 2002.  Dr. A. stated that the veteran was a 
patient of his and that he had reviewed the medical history 
that the veteran supplied to him.  The doctor stated that he 
believed that the veteran was still having problems with his 
initial service injuries.  The veteran reported that he was 
20 percent disabled due to his back and neck.  Dr. A. noted 
that gross range of motion loss in the hands was demonstrated 
bilaterally and symmetrically as well as thenar wasting.  The 
doctor opined that this was due to some type of spinal injury 
and sequellae, and opined that the veteran's currently 
manifested problems were related totally and solely to his 
military problems.  

A VA examination was conducted in December 2002.  The veteran 
gave a history an injury occurring during service in 1956 
when he fell off a building, dropping 30 to 40 feet and 
injuring his wrist, right shoulder, and neck, which were 
treated without hospitalization.  The veteran also reported a 
jeep accident in 1958 in which his left leg was broken and he 
injured his back and neck, requiring hospitalization.  The 
veteran's gait was described as unsteady.  Examination of the 
knees showed evidence of pain and limited range of motion.  
Diagnoses of: chronic low back pain radiating to the legs due 
to degenerative joint disease of the disc lumbar region; 
chronic knee pain on both sides due to bilateral degenerative 
joint disease of the knees; peripheral neuropathy; unsteady 
gait; and a right leg condition - painful knees and legs due 
to peripheral neuropathy and degenerative joint disease of 
the knees, were made.  The examiner also identified 
functional impairments affecting the veteran's daily living 
activities resulting from his various medical problems, 
including leg pain.  

Another VA examination of the joints was conducted in April 
2003.  The veteran complained of pain in the neck, upper 
back, lower, back, hands, and left knee and ankle.  Range of 
motion of the left knee was from (-)24 to 86 degrees of 
flexion.  There was no laxity of the left knee joint.  
Diagnoses of chronic paresthesias of the hands due to 
cervical stenosis; chronic neck pain due to degenerative 
joint disease of the cervical spine; chronic low back pain 
due to degenerative joint disease of the lumbar spine; 
chronic left ankle and left knee pain with no cause found and 
normal X-ray films; diabetes mellitus Type II; and chronic 
right shoulder pain due to degenerative joint disease of the 
right shoulder joint.  The examiner reviewed the pertinent 
medical records including those in service and opined that 
disability of the hands, right arm, right shoulder, and neck 
were not at least as likely as not incurred or aggravated 
during the veteran's period of service.  The examiner also 
opined that arthritis of the left ankle and knee made during 
the May 2000 VA examination was not at least as likely as not 
part of the service-connected left leg disability.  

Dr. A. provided another medical statement in August 2003 
stating that the veteran suffered from severe arthritis and 
neuromuscular wasting in the extremities as well as 
degenerative joint disease of the neck and lumbar spine.  Dr. 
A. opined that these problems stemmed from injuries incurred 
during military service.  

A VA examination of the joints was conducted in February 
2004, at which time the veteran complained of neck and right 
shoulder pain.  Physical examination revealed motor weakness 
in both upper and lower extremities and motor strength of 2/5 
on both extremities.  Reflexes were not elicited in the upper 
limbs, and he was not able to feel vibrations in the hands 
and feet.  Diagnostic impressions included weak upper limbs 
due to cervical stenosis and peripheral neuropathy, distal, 
symmetrical.  

The veteran was seen by the VA neurology clinic in July 2004.  
The evaluator noted that the veteran had long-standing 
complaints of neck and back pain as well as upper and lower 
extremity weakness and numbness, more pronounced in the upper 
extremities, with multi-level disc disease.  It was noted 
that the veteran's problems in the upper extremities were 
likely related to cervical radiculopathy/myelopathy.  The 
veteran would not undergo an EMG of the upper extremities.  

VA medical opinions were provided in September 2004 upon 
review of the entire claims file as well as prior 
examinations and evaluations; however, the veteran was not 
examined at that time.  It was noted that the veteran had 
been suffering from neck pain, shooting to both upper 
extremities and causing weakness and numbness of the upper 
extremity, predominantly.  The doctor noted that the veteran 
suffered from the following conditions: chronic pain over the 
neck, arms, shoulders, legs and back; essential hypertension; 
diabetes mellitus Type II with diabetic neuropathy; diabetic 
peripheral neuropathy; and erectile dysfunction.  The 
examiner noted that the disabilities affecting the veteran's 
employability were cervical radiculopathy with cervical 
myelopathy causing shooting pain in the neck and upper arms 
and diabetic peripheral neuropathy, distal symmetry, causing 
paresthesia of the hands and feet.   

IV.  Analysis

A.  Service Connection

The veteran essentially contends, with the support of his 
representative, that disorders affecting the hands, right 
arm, right shoulder, and neck are etiologically related to 
the veteran's military service.  For entitlement to service 
connection, there must be competent medical evidence of a 
nexus between the in-service findings and diagnoses, the 
post-service symptoms, and a current diagnosed disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, there is no question that the veteran suffers 
from neurological impairment affecting the hands and upper 
extremities, diagnosed as peripheral neuropathy.  Right 
shoulder pain and arthritis has also been diagnosed and the 
veteran has a currently manifested disorder of the cervical 
spine, diagnosed as degenerative joint disease and cervical 
stenosis.

The service medical records are negative for diagnoses 
related to neurological problems or injuries affecting the 
hands, right arm and shoulder, and cervical spine.  However, 
it is clear that the veteran was involved in a jeep accident 
resulting in at least one fractured leg and pain in the 
lumbar spine.  Similarly, private medical records document 
that within the days of the veteran's discharge from service 
in 1958 he was seen by a private doctor for complaints of 
problems and pain in the areas of the hands, neck, right arm, 
and shoulder.  A VA examination dated in 1960 shows similar 
complaints.  Complaints of problems in these areas have 
essentially continued to the present time, and over the years 
specific diagnoses have been made in conjunction with the 
veteran's claimed hand, right arm and shoulder, and neck 
symptoms.  Service connection may be warranted if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The record contains opinions from a VA examiner made in 2000 
and from a private doctor, Dr. A., to the effect that the 
veteran's disorders of the hands, right shoulder, right arm, 
and neck are related to his military service.  On the other 
hand the record also contains the April 2003 opinion of a VA 
examiner that that disabilities of the hands, right arm, 
right shoulder, and neck were not at least as likely as not 
incurred or aggravated during the veteran's period of 
service.  

The Board observes that the Court held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  In this case, there in no question 
that continuity of symptoms affecting the hands, right arm, 
right shoulder, and cervical spine have been shown 
continuously from days following the veteran's discharge from 
service until the present time.  

Moreover, the record establishes that the veteran has 
currently diagnosed disorders affecting the hands, right arm, 
right shoulder, and cervical spine which have been linked by 
competent medical evidence to service or to a service-
connected disability.  In essence, probative, competent 
medical evidence exists of a relationship between the 
currently claimed disorders and well documented continuity of 
symptomatology since service.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi,14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In sum, there is competent medical evidence of a nexus 
between the service the post-service symptoms shown from 1958 
to the present time, and the current diagnosed disorders 
affecting the hands, right arm, right shoulder, and cervical 
spine.  The Board finds that the positive and negative 
evidence in this case is approximately balanced with regard 
to the merits of the veteran's claim.  Therefore, there is a 
reasonable doubt presented, the benefit-of-the-doubt doctrine 
applies, and the veteran's claim of entitlement to service 
connection for the aforementioned claims may be allowed.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert, 
supra; Hickson, supra.

B.  Increased Evaluation

The veteran's left leg disorder is currently assigned a 
noncompensable evaluation under diagnostic code (DC) 5262.  
Under the criteria of DC 5262, a 10 percent disability rating 
is assigned when there is malunion of the tibia and fibula, 
with slight knee or ankle disability, and a 20 percent 
disability rating when there is malunion of the tibia and 
fibula, with moderate knee or ankle disability.  A 30 percent 
disability rating is assigned with these same conditions and 
marked knee or ankle disability.  Id.  A 40 percent 
disability rating is assigned when there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.

The Board has given consideration to evaluating the 
disability under different diagnostic codes.  We note that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
However, in rating a disability that is not listed in the 
Rating Schedule, it is permissible to rate that disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the Board believes that the currently applied 
Diagnostic Code (DC) 5262, is the most appropriate for the 
evaluation of the veteran's left leg disability.

The Board notes that recent medical evidence does not reflect 
that there is malunion or nonunion of the left tibia and 
fibula.  Also, the Board notes that, in an April 2003 
examination report, a VA examiner opined that arthritis of 
the left ankle and left knee which was identified during a 
2000 VA examination was not at least as likely as not related 
to the service-connected left leg disability.  

Nevertheless, the current medical evidence reflects that some 
impairment of the left leg exists.  Namely, it is clear that 
the veteran has limitation of motion in the left knee, 
estimated as (-) 24-86 degrees (whereas normal range of 
motion is 0-135 degrees).  The recent medical evidence also 
documents knee pain, without instability.  However, the 2003 
VA examination report did note that the veteran's gait was 
unsteady, apparently related to a variety of factors.  
Functional impairment affecting the veteran's daily 
activities including driving, walking, and daily maintenance 
has also been reported in the recent medical records, 
although the Board points out that such impairment has been 
attributed to many medical conditions, including the 
veteran's service-connected right and left leg disabilities.  
Essentially, the Board concludes that the veteran's left leg 
symptoms are comparable to a 10 percent evaluation under DC 
5262.

The Board notes that, while recent medical records document 
that the veteran uses braces on both knees, this does not 
provide a basis for the assignment of an evaluation in excess 
of 10 percent, as the left leg disability is not actually 
manifested by either malunion or nonunion of the tibia and 
fibula.  Similarly, the degree of limitation of motion does 
not warrant the assignment of an evaluation in excess of 10 
percent under either DC 5260 or 5261, particularly in light 
of the veteran's ability to hyperextend the leg.  Moreover, 
Diagnostic Code 5257 is not for application, as the VA 
examiner stated in April 2003 that the veteran's left 
leg/knee did not exhibit instability or laxity on clinical 
testing.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating, but no 
higher, for the veteran's left leg disability is warranted.  
The benefit sought on appeal is accordingly granted to that 
extent.


ORDER

Entitlement to service connection for a disorder of the hands 
is granted.

Entitlement to service connection for a disorder of the right 
arm is granted.

Entitlement to service connection for a disorder of the right 
shoulder is granted.

Entitlement to service connection for a disorder of the neck 
is granted.

A 10 percent disability rating for residuals of a left leg 
injury is granted, subject to the rules governing the payment 
of monetary benefits.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


